Citation Nr: 1524324	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-32 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for kidney cancer.

2. Entitlement to service connection for a skin disorder.

3. Entitlement to service connection for a mental disorder including depression, claimed as secondary to kidney cancer.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to November 1971. He had service in Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision by the Lincoln, Nebraska Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for kidney cancer, a skin disorder to include cysts, and a mental disorder to include depression.

In March 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The issue of service connection for a mental disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is essentially in equipoise as to whether herbicide exposure during service led to post-service development of kidney cancer.

2. In the March 2015 Board hearing, prior to promulgation of a decision on the appeal for service connection for a skin disorder, the Veteran wrote that he wished to withdraw the appeal as to that issue.


CONCLUSIONS OF LAW

1. After affording the Veteran the benefit of the doubt, kidney cancer was incurred as a result of herbicide exposure during service. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. On the issue of service connection for a skin disorder, the criteria for withdrawal of a substantive appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in a letter issued in October 2012, before the initial decision on his claims. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. The letters also informed the Veteran how VA assigns disability ratings and effective dates.

In the March 2015 Travel Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Veteran's claims file contains service treatment records, post-service treatment records, medical opinions, reports of VA examinations, and a transcript of the March 2014 Board hearing. The VA examination reports are adequate to allow a determination on the issue that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Kidney Cancer

The Veteran contends that kidney cancer that was diagnosed after service was caused by exposure to herbicide agents during his service in Vietnam.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6). The Veteran served in Vietnam during the relevant period. VA presumes that he was exposed to an herbicide agent during that service.

In approximately 2007, the Veteran was diagnosed with kidney cancer. He has undergone extensive treatment, including removal of both kidneys, dialysis, and receipt of a transplanted kidney. The list of conditions, at 38 C.F.R. § 3.309(e), for which service connection may be presumed based on herbicide exposure, includes several types of cancer. The list does not include kidney cancer, however. Service connection thus may not be presumed for his kidney cancer based on his herbicide exposure. The establishment of service connection for his kidney cancer requires direct evidence that it developed as a result of herbicide exposure during service, direct evidence that it was incurred or aggravated in service, or evidence that it is secondary to a service-connected disability.

In October 2012, the Veteran wrote that he understood that kidney cancer was not on the list of diseases for which VA presumes service connection in veterans who were exposed to herbicides. He expressed disagreement with the absence of kidney cancer from that list.

In October 2012, C. L., M.D., a urologist and surgeon with a state university hospital, wrote that he had been treating the Veteran since 2010 for multiple kidney cancers. Dr. L. wrote:

I believe "Agent Orange" exposure is at least as likely to have caused his kidney cancer as other causes. He has had negative genetics tests for hereditary kidney cancer.

In November 2012, E. T. R., M.D., a geneticist and professor at a state university hospital, wrote that he had tested the Veteran for genetic predisposition to renal cell carcinoma. Dr. R. stated that genetic testing of the Veteran was normal, and did not show a syndrome that can be a cause of renal cell carcinoma. Dr. R. went on to discuss the possible causes of the Veteran's kidney cancer. He noted that the Veteran served in Vietnam and thus was likely exposed to Agent Orange. He stated that he was aware of research showing higher rates of certain disorders, including certain cancers, in persons exposed to Agent Orange. Dr. R. noted that VA did not list renal cell carcinoma as one of the cancers that are strongly linked to Agent Orange. He stated that "preliminary evidence has been collected which suggests a causal link between Agent Orange exposure and renal cell carcinoma." He continued:

Although I cannot prove with absolute certainty that Agent Orange exposure caused his cancer, it certainly represents a plausible mechanism by which his susceptibility to renal cancer could be increased and some evidence that is currently present would suggest that other veterans indeed have claimed the same issue.

In May 2013, VA primary care physician J. C. J., M.D., examined the Veteran and reviewed his claims file. Dr. J. noted a VA study that found that 4 percent of a group of patients diagnosed with renal cell carcinoma had a history of exposure to Agent Orange. Dr. J. noted that the author of the study was collecting further data to investigate further whether there was a link between renal cell carcinoma and Agent Orange exposure. He indicated that could not find any other medical evidence on the question. He noted the outcome of genetic testing of the Veteran, and his lack of family history of cancer. Dr. J. expressed the opinion that there was not enough medical literature or other medical evidence to state with any degree of medical certainty that there is a causal link between the Veteran's Agent Orange exposure and the development of his kidney cancer. The RO asked Dr. J. to clarify his opinion to indicate whether a relationship between the Veteran's herbicide exposure and his kidney cancer was at least as likely as not. Dr. J. supplied an addendum to his opinion. He found that there was a lack of a preponderance of medical evidence supporting causation of renal cell carcinoma due to Agent Orange exposure. On that basis, he opined that it is less likely than not that the Veteran's renal cell carcinoma was caused by his Agent Orange exposure.

In the March 2015 Board hearing, the Veteran noted that he had undergone genetic testing which had not shown any genetic disposition to kidney cancer. He noted the opinions of Drs. L. and R. supporting the likelihood of a connection between his herbicide exposure and his kidney cancer.

The Board considers Drs. L., R., and J. each to be competent to address questions of possible or likely medical etiology, and thus finds each of their opinions reasonably persuasive. Dr. L.'s opinion is fairly supportive of a causal connection between the Veteran's herbicide exposure and his kidney cancer, as he essentially stated that such a connection is at least as likely as not. Dr. R.'s opinion provides some support by finding such a connection plausible. Dr. J. indicated that he found too little information to show a connection. His opinion leaves some confusion because he used differing evidentiary standards over the course of the same opinion. Specifically, he opined against a connection both because it was not supported by a preponderance of the evidence, and because it was less likely than not. Overall, the Board finds that the direct evidence from medical opinion supporting a connection between the Veteran's herbicide exposure and his kidney cancer is at least as persuasive as the evidence against a connection. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for his kidney cancer.

Skin Disorder

At the March 2015 Board hearing, the Veteran stated that he was withdrawing his appeal for service connection for a skin disorder. A written transcript of the hearing was made. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). On that issue, then, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn. Accordingly, the Board does not have jurisdiction over the appeal, and the appeal is dismissed.


ORDER

Entitlement to service connection for kidney cancer is granted.

The appeal for service connection for a skin disorder is dismissed.


REMAND

The Veteran asserts that he has a mental disorder, possibly to be described as depression. He contends that the disorder was caused by or has been aggravated by his kidney cancer. The claims file does not contain clinical or examination evidence regarding his claimed mental disorder or its likely etiology. The Board is remanding the issue for the RO to ask the Veteran to identify any mental health treatment he has received and to obtain records of such treatment, and for a VA mental health examination with file review to address diagnosis and obtain opinion as to the likelihood that any current disorder is secondary to the service-connected kidney cancer.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the sources and approximate dates of any mental health treatment that he has received. Obtain records of any mental health treatment that he identifies.

2. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of any current mental disorders. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide diagnoses for any current mental disorders. Ask the examiner, for each current mental disorder, to express opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder is proximately due to, the result of, or aggravated by his service-connected kidney cancer. Ask the examiner to explain the conclusions reached.

3. Thereafter, review the expanded record and consider the remanded claim. If that claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


